Citation Nr: 1636716	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  14-11 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to additional educational benefits in excess of 36 months (combined) under Chapters 30 and 33.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2000 to June 2003 and from May 2007 to November 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 decisional letter from the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2016, a Central Office Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The issue of entitlement to additional compensation (at a higher rate) for program fees and other costs incurred during the 36 months in which educational benefits under Chapters 30 and 33 were provided has been raised on the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See, e.g., April 2014 substantive appeal (VA Form 9) and June 2011 letter to the VA Secretary.)  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

During the pendency of this appeal, to include in his April 2014 substantive appeal and at the June 2016 Board hearing, the Veteran has asserted on numerous occasions that he did not receive the appropriate (dollar) amount of educational benefits during the 36 months he received educational benefits under Chapters 30 and 33.  He asserts that this is due, at least in part, to improper calculation of the fees necessarily associated with his approved course of study.  This issue has not been adjudicated by the AOJ and is not before the Board at this time; in the Introduction, above, it was referred to the AOJ for initial adjudication.

In his arguments regarding the as-yet unadjudicated issue, the Veteran asserts that his need for the requested extension, beyond 36 months, of entitlement to additional education benefits is, in part, the result of VA's failure to properly calculate his entitlement to fees associated with his education, which, in turn, prolonged his course of study, leading to the issue currently on appeal.  (See, e.g., April 2014 substantive appeal).  Consequently, the outcome of the referred issue may affect, and is thus inextricably intertwined with, the issue of entitlement to educational benefits in excess of 36 months (combined) under Chapters 30 and 33, and consideration of the latter claim must be deferred pending adjudication of the referred claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After the referred claim (entitlement to a higher rate of education benefits) has been adjudicated, the AOJ should consider any impact of that adjudication on the claim of entitlement to additional educational benefits, beyond 36 months, under Chapters 30 and 33.  If the claim remains denied, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





